Citation Nr: 0911921	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for neck injury 
residuals.

2.  Entitlement to an increased rating for median 
mononeuropathy, right wrist, currently evaluated as 10 
percent disabling.

3.  Entitlement to a compensable rating for left ankle scar.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1978 to 
October 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied an increased rating for the right 
wrist disability and service connection for residuals of a 
neck injury.  In February 2004, the RO confirmed these 
denials and also denied an increased rating for a left ankle 
scar.  In June 2006, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
A transcript of the hearing is of record.

The Board remanded this case for additional development in 
September 2006.  The requested development has been 
accomplished.

The Veteran's representative submitted informal claims for 
entitlement to a total disability rating based on individual 
unemployability and a service connection claim for carpal 
tunnel syndrome secondary to the right wrist disability in 
February 2009.  The Board also previously noted in the 
September 2006 decision that the Veteran's testimony at the 
June 2006 Board hearing amounted to an informal increased 
rating claim for service-connected laceration scar on the 
right forearm.  These matters are referred to the RO. 

The issues of entitlement to an increased rating for median 
mononeuropathy, right wrist, currently evaluated as 10 
percent disabling and entitlement to a compensable rating for 
left ankle scar are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows no relationship 
between the present cervical spine disability and the in-
service neck injury.


CONCLUSION OF LAW

The criteria for service connection for residuals of neck 
injury are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2003.  The RO provided the appellant 
with additional notice in November 2003, October 2005, March 
2006, and September 2006, subsequent to the initial 
adjudication.  While these last four notice letters were not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was subsequently readjudicated in an 
October 2007 supplemental statement of the case, following 
the provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence. 

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
the neck disability, and afforded the Veteran the opportunity 
to give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks service connection for a neck disability.  
He contends that in 1979 he hit his head on "a clump of 
dirt" upon landing during a night parachute jump at Fort 
Bragg, North Carolina.  He said he was seen at "sick call" 
the following morning; he was ordered to three to five days 
of bedrest and was limited to light duty for some five days.  
He reported neck pain and headaches since then. (Service 
connection was denied for headaches in August 2003.  He did 
not appeal that specific issue.)

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1131.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's DD-Form 214 shows that his military 
occupational specialty was "parachute rigger."  A June 1979 
service treatment record documents the report of a parachute 
jump injury to the back, neck/cervical area, and the 
shoulders.  On objective evaluation, he had severe spasms of 
the right trapezius muscle along the clavicle and pain in the 
mid neck.  He also had limitation of motion in the neck.  The 
diagnosis was severe muscle spasm.  While the June 1979 
record states that the Veteran was to return for X-ray 
studies, subsequent X-ray studies in July 1979 were only for 
the thoracic and lumbar spines (which were normal).  The 
service treatment records are negative for any further 
treatment for the cervical spine.

After service, the Veteran submitted a copy of a private 
psychiatric record date in January 1984 noting his complaint 
of back pain from an injury in service.  A December 2003 VA 
examination report shows the Veteran reported that he was 
issued a neck brace after the injury in service.  At his 
Board hearing, he testified that he wore the brace for about 
a month.  The December 2003 VA examination report reflects a 
diagnosis of degenerative disc disease of the cervical spine, 
based on September 2003 VA X-rays.  The VA examiner 
reportedly had reviewed the Veteran's claims file, but stated 
that he did not have a sufficient basis to determine whether 
the Veteran's present neck disability was due to in-service 
parachute jump injury.  

A December 2006 private magnetic resonance imagining (MRI) 
scan shows severe stenosis at C5-6-7 with retrolisthesis of 
C5 on C6.  A January 2007 private electromiographic (EMG) 
study shows severe chronic radiculopathy of C7 roots 
bilaterally.  

A March 2007 VA neurosurgeon consult shows the Veteran 
complained of neck pain since 1979.  He stated that he 
injured his neck after a parachute jump.  He indicated that 
he had been having pain for the past 27 years but the pain 
lately was more severe and he wanted surgery. 

As the record shows an in-service injury to the cervical 
spine in 1979 and post-service evidence of a cervical spine 
disability, the determinative issue is whether there is any 
relationship between these.  In making this determination, an 
intercurrent injury to the cervical spine is reflected in a 
March 2000 private medical record that shows one of the 
Veteran's co-workers accidentally pushed the button closing a 
machine door on the Veteran as he was moving a part.  The 
door came down on the back of his neck and right shoulder, 
flexing the neck and shoulder and hyperextending the back.  
On physical examination, the impression was acute cervical 
strain.  It was reported that the Veteran had injured his 
neck and thoracic back while in the service many years prior.

X-rays from the private medical facility in 2000 show 
cervical degenerative disc disease.  A doctor commented that 
X-rays show previous injury to the anterior portions of the 
bodies of C5 and C6, consistent with the Veteran's history of 
hyperflexional injury as a paratrooper.

A May 2007 VA examination report shows that the claims folder 
including the service treatment records were reviewed in 
conjunction with the examination.  The Veteran currently 
complained of headache, tenderness, and spasms with limited 
motion in his neck.  The Veteran stated that in 1979, he 
injured his neck parachute jumping and began to experience 
pain in the back of the neck like a muscle pull.  He remained 
on bed rest for three or four days and then went back to 
light duties, and the neck slowly got better.  No X-rays were 
taken.  Since then, he had occasional pain at the back of his 
neck.  He denied any other injury.  X-rays of the cervical 
spine revealed evidence of mild spondylosis at C5-C6 and C6-
C7.  There was normal EMG study of the cervical paraspinal 
muscles.  The examiner noted a review of the extensive 
notation in the General Remarks, including the issues and 
requirements, i.e., the Board's previous remand.  The 
examiner determined that as far as the neck was concerned, 
the examiner had reviewed the entire claims file including 
the service treatment records documenting the 1979 muscle 
strain in the neck area and it was the examiner's opinion 
that it was less likely than not that the cervical spine 
condition was etiologically related to the 1979 injury.

The May 2007 examiner did not comment on the intercurrent 
injury to the cervical spine in 2000 and the Veteran told the 
examiner that he had no other neck injuries other than the 
one in service.  Nonetheless, the VA examiner still found 
that the Veteran's current cervical spine disability was not 
related to his injury in service.  Thus, consideration of the 
post-service injury would only have provided further evidence 
against the Veteran's claim.  

The negative evidence in this case outweighs the positive 
evidence.  The first post-service diagnosis of a cervical 
spine disability was not until 2000, which is 20 years after 
service and coincides with an on-the-job injury.  Also, there 
is no medical evidence of continuity of symptomatology of a 
cervical spine disability from service or during the 20 years 
before this disability was shown.  See Savage v. Gober, 10 
Vet. App. 488 (1997).  The private examiner in 2000 indicated 
that the X-rays of the cervical spine were consistent with 
the Veteran's reported injury in service, but did not account 
for the 20 years of no treatment for the cervical spine since 
service or indicate a review of the claims file.  The other 
examination in 2007 by the VA examiner is of more probative 
value in light of the physician having reviewed the evidence, 
discussed the evidence and examined the veteran.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely on 
the veteran's reported history).   

The Veteran genuinely believes that his cervical spine 
disability was incurred in service.  His recitation as to his 
symptoms of pain is accepted as true.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the etiology of a cervical spine disability and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the lack of medical treatment for the 
cervical spine from service until the on-the-job injury in 
2000, and the opinion provided by the VA medical professional 
who determined that there was no relationship between the in-
service injury and the present cervical spine disability.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the service 
connection claim for a cervical spine disability; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for neck injury residuals 
is denied.



REMAND

The record shows that in September 2006, the Veteran started 
to receive Vocational Rehabilitation treatment at the 
Compensated Work Therapy Clinic in the Battle Creek VA 
Medical Center.  VA medical records reflecting his 
participation and treatment in this clinic are in the claims 
file dated from September 2006 to March 2007 with goals to 
eliminate employment barriers.  Treatment for the right wrist 
and left ankle was noted.  In March 2007, he was placed on 
Compensated Work Therapy maintenance status due to 
unemployability and limited vocational potential due to his 
disabilities.  While the VA medical records documenting the 
Veteran's participation in the Compensated Work Therapy 
Clinic are of record, the Vocational Rehabilitation file 
including the decisional documents and any additional 
supporting medical records are not.  These records should be 
obtained, as this information is relevant to the increased 
rating claims for the right wrist disability and the scar on 
the left ankle.

The Veteran's representative asserted on a February 2009 
statement that the Veteran should be considered for an extra-
schedular evaluation for his service-connected right wrist 
and left ankle scar disabilities.  He pointed out that an 
October 25, 2006 Vocational Rehabilitation progress note 
shows the Veteran's decreased grip in his right hand impeded 
him from performing job duties including working with small 
parts.  The RO should consider whether referral for 
extraschedular evaluations is warranted.

The Veteran also should be provided with a notice letter for 
his increased rating claims that satisfies the criteria of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's Vocational 
Rehabilitation file.  It appears that he 
started to receive Vocational 
Rehabilitation treatment at the 
Compensated Work Therapy Clinic in the 
Battle Creek VA Medical Center in 
September 2006.

2.  Send the Veteran a notice letter for 
his increased rating claims for the right 
wrist and left ankle scar disabilities 
that satisfies the criteria of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

3.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
Then re-adjudicate the claims.  In light 
of the new evidence received consider 
whether referral for extra-schedular 
evaluations is warranted.  If the claims 
remain denied, the RO should issue a 
supplemental statement of the case (SSOC) 
reflecting review of any additional 
evidence and allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


